Exhibit 10.1


Saints Capital Granite, L.P.
475 Sansome Street, Suite 1850
San Francisco, CA 94111
 
December 28, 2011
 
Merisel, Inc.
127 W. 30th Street, 5th Floor
New York, NY 10001
 
Attn:  Special Committee of the Board of Directors
 
To the Special Committee:
 
Following our recent discussions, Saints Capital Granite, L.P. (Saints Capital)
is pleased to confirm its proposal to acquire the outstanding shares of common
stock of Merisel, Inc. not currently owned by Saints Capital at a purchase price
of $1.35 per share.
 
We believe that our offer is fair to and in the best interest of Merisel and its
public shareholders. Although this transaction does not represent a change of
control, this offer price represents a premium in excess of 100% to the average
closing price of Merisel common stock for the 20 trading days ending on
December 27, 2011.
 
We anticipate that the deal would be structured as a tender offer or merger
between Merisel and a direct or indirect wholly owned subsidiary Saints
Capital.  Consummation of the transaction would be expressly conditioned on the
proposed acquisition being supported by holders of a majority of the shares of
Merisel common stock not currently owned by Saints Capital.  The definitive
transaction documentation would also make clear that Saints Capital would have a
termination right in the event that the transaction becomes subject to
shareholder litigation.  The transaction would be financed out of our available
cash and not require any third-party financing.
 
We understand that Board of Directors of Merisel has, with our support, formed a
special committee of independent directors to respond to our proposal on behalf
of Merisel’s public shareholders. We further understand that the special
committee has retained its own legal and financial advisors to assist in its
review. We confirm that we will not move forward with our proposed transaction
unless it is approved by the special committee.
 
We are available to discuss this proposal with you at your convenience. Our
entire team looks forward to working with the special committee and its legal
and financial advisors to complete a mutually acceptable transaction.
 
As you would expect, our proposal is subject to successful negotiation of
definitive transaction documentation. Of course, no contract or agreement will
exist between Saints Capital and Merisel unless and until a definitive merger
agreement is executed and delivered by both parties.
 
You should note that, concurrently with sending this proposal to you, we are
filing an amendment to our Schedule 13D with the Securities and Exchange
Commission.
 
Thank you for your consideration.
 

  Sincerely,


/s/ Joseph Yang
       

 


 